DETAILED ACTION
	This is in response to communication received on 10/28/20.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 9/21/20.

Election/Restrictions
Claims 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
As for claim 6, it depends from claim 1, 4 and 5. 
As written claim 4 requires wherein the bonding of the remaining adhesive powder to the printed area comprises drying the adhesive powder to the printed area with at least one device selected from a group consisting of an infrared lamp, a heated roller, and an oven and claim 5 requires wherein the bonding of the remaining adhesive powder to the printed area comprises fusing the adhesive powder to the printed area with at least one device selected from a group consisting of an infrared lamp, a heated roller, and an oven.
As claim 5 depends from claim 4, it scope requires all the limitations of claim 4.
Examiner notes that claim 6 requires, wherein the bonding of the remaining adhesive powder to the printed area comprises: drying the adhesive powder to the printed area with at least one device selected from a group consisting of an infrared lamp, a heated roller, and an oven; and fusing the adhesive powder to the printed area with at least one device selected from a group consisting of an infrared lamp, a heated roller, and an oven, and depends from claim 5.
However, claim 6 does little more than repeat the limitations of claim 4 and 5, from which it depends, and as such cannot be considered limiting as it shares the exact same scope as claim 5.
Appropriate correction is required.
As for claim 10, it depends from claim 1. Claim 1 specifically recites that digitally printing an attractant precisely onto the printed area and not onto the unprinted area. 
Claim 10 recites wherein digitally printing the attractant precisely onto the printed area and not onto the unprinted area comprises digitally printing the attractant onto substantially all of the printed area and not digitally printing the attractant onto substantially any of the unprinted area of the protective coating. This limitation widens the scope of claim 1 by allowing the attractant to be printed at least partially onto unprinted area and at least partially not onto the printed area, as something substantially printed onto an area and not onto another is a broader scope than precisely printed onto an area and not onto another.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. US PGPub 2016/0358519 hereinafter DALEY.
As for claim 1, DALEY teaches “A digitally printed heat transfer label and method of manufacture is disclosed” (abstract, lines 1-2), i.e. a method for manufacturing a digitally produced heat transfer
DALEY shows in FIG. 1 a heat transfer label wherein “The polymeric coating or layer 104 (and/or any residual release layer material) defines an outermost layer for the heat transfer label 100 on the clothing article or apparel that serves to protect the printed images 102 from damage” (paragraph 16, lines 4-8) and “Furthermore, the images are typically printed with a digital printer” (paragraph 18, lines 11-12), and  may be inverted, such that different layers or components may be said to "overlie" or be "on" others” (paragraph 14, lines 6-8) i.e. on a protective coating receptive to ink and/or toner, digitally printing an image onto the protective coating to form a printed area and an unprinted area of the protective coating.
DALEY further teaches that “The heat transfer label 100 generally comprises one or more printed images 102 configured to define one or more graphics and/or text” (paragraph 13, lines 2-5), i.e. wherein there can be a second layer on top of the first printed image which can define one or more graphics. Examiner notes that the claims do not define what constitutes an ‘attractant’ and thus the term can be read broadly to encompass ink layers of further layers of a design. As such, DALEY teaches digitally printing an attractant. DALEY is silent on exactly how or what images are formed by the layers, and is thus silent on the attractant being printed precisely onto the printed area and not onto the unprinted area.
However, Examiner notes that a change in shape such as the shape of the second printed layer such that it matches the first and is precisely onto the printed area and not onto the unprinted area is a matter of design choice and is well within the skill of the ordinary artisan. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.
. The powder coated surface is then brushed to remove the powder adhesive that did not stick to the wet ink. Subsequently, the powder adhesive coated label is heated to melt and distribute the adhesive. Thus, in theory, only the adhesive particles that are adhered to the wet ink remain on the label, and thus, no adhesive "halo" will be created with this method” (paragraph 19, lines 1-10), i.e. applying an adhesive powder onto the printed area and the unprinted area; removing the adhesive powder from the unprinted area; and bonding the remaining adhesive powder to the printed area.
As for claim 2, DALEY teaches “The heat transfer label 100 also generally comprises a carrier or substrate 108 and a release coating or layer 110” (paragraph 13, lines 7-10), i.e. further comprising applying a release layer onto a substrate.
As for claim 3, DALEY teaches “The heat transfer label 100 also generally comprises a carrier or substrate 108 and a release coating or layer 110” (paragraph 13, lines 7-10) and further “However, although some layers or components of the heat transfer label 100 are described as "overlying" or being "on" other layers or components, it will be appreciated that the heat transfer label 100 may be inverted, such that different layers or components may be said to "overlie" or be "on" others” (paragraph 14, lines 6-8), i.e. further comprising applying the protective coating onto the release layer.
As for claim 4, DALEY teaches “Typically, the adhesive particles are heated or dried using IR lamps or air impingement dryers or oven, or any other suitable drying wherein the bonding of the remaining adhesive powder to the printed area comprises drying the adhesive powder to the printed area with at least one device selected from a group consisting of an infrared lamp, a heated roller, and an oven.
As for claim 5, DALEY teaches “the powder adhesive coated label is heated to melt and distribute the adhesive. Thus, in theory, only the adhesive particles that are adhered to the wet ink remain on the label, and thus, no adhesive "halo" will be created with this method. Typically, the adhesive particles are heated or dried using IR lamps or air impingement dryers or oven, or any other suitable drying apparatus as is known in the art. The resulting images are then cooled to set the label 100” (paragraph 19, lines 6-13), i.e. wherein the bonding of the remaining adhesive powder to the printed area comprises fusing the adhesive powder to the printed area with at least one device selected from a group consisting of an infrared lamp, a heated roller, and an oven.
As for claim 6, DALEY teaches “the powder adhesive coated label is heated to melt and distribute the adhesive. Thus, in theory, only the adhesive particles that are adhered to the wet ink remain on the label, and thus, no adhesive "halo" will be created with this method. Typically, the adhesive particles are heated or dried using IR lamps or air impingement dryers or oven, or any other suitable drying apparatus as is known in the art. The resulting images are then cooled to set the label 100” (paragraph 19, lines 6-13), i.e. wherein the bonding of the remaining adhesive powder to the printed area comprises: drying the adhesive powder to the printed area with at least one device selected from a group consisting of an infrared lamp, a heated roller, and an oven; and fusing the adhesive powder to the printed area with at least one device selected from a group consisting of an infrared lamp, a heated roller, and an oven.
As for claim 7, DALEY teaches “Then, the heat transfer label 100 is placed on a substrate 108, for example, a shirt fabric, such that the adhesive layer 106 faces the substrate 108. To transfer the label 100, heat and pressure are applied over the substrate 108 with a label applicator” (paragraph 20, lines 1-5), i.e. further comprising applying pressure in the fusing of the adhesive powder to the printed area.
As for claim 8, DALEY teaches “The resulting images are then cooled to set the label 100” (paragraph 19, lines 11-12), i.e. further comprising cooling the fused adhesive powder, the attractant, the printed area, and the unprinted area.
As for claim 9, DALEY teaches “Then, at 210, the resulting images are cooled to set the labels, which completes preparation of the heat transfer label. Transfer sheets and/or paper backing can be included to aid in the movement of the heat transfer label from the manufacturing point to the assembly or application area” (paragraph 21, lines 11-15), i.e. wherein further comprising applying a release liner onto the cooled, fused adhesive powder.
As for claim 10, DALEY further teaches that “The heat transfer label 100 generally comprises one or more printed images 102 configured to define one or more graphics and/or text” (paragraph 13, lines 2-5), i.e. wherein there can be a second layer on top of the first printed image which can define one or more graphics. Examiner notes that the claims do not define what constitutes an ‘attractant’ and thus the term can be read broadly to encompass ink layers of further layers of a design. As such, DALEY teaches digitally printing an attractant. DALEY is silent on exactly how or what images precisely onto the printed area and not onto the unprinted area comprises digitally printing the attractant onto substantially all of the printed area and not digitally printing the attractant onto substantially any of the unprinted area of the protective coating.
However, Examiner notes that a change in shape such as the shape of the second printed layer such that it matches the first is a matter of design choice and is well within the skill of the ordinary artisan. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. US PGPub 2016/0358519 hereinafter DALEY further in view of Dinescu et al. US PGPub 2010/0238252 hereinafter DINESCU.
As for claim 11, DALY is silent on wherein the attractant comprises at least one selected from a group consisting of ionized water, alcohol, a mixture of water and alcohol, an organic solvent, and an oil.
However, as mentioned above, DALEY further teaches that “The heat transfer label 100 generally comprises one or more printed images 102 configured to define one or more graphics and/or text” (paragraph 13, lines 2-5), wherein, as argued in the rejection of claim 1, the second printed image is analogous to the attractant.
DALEY is silent on the solvents used in its printing process.

DINESCU further teaches “Ink 12 may further comprise one or more organic solvents, such as cyclohexanone, methylethylketone, methylbutylketone, acetone, toluene, ethyl acetate, mineral spirits, butyl and ethyI lactate, andAromatic 100 (an aromatic solvent mix from Exxon Mobile)” (paragraph 66, lines 1-5), i.e. wherein an ink used in heat transfer comprises at least one selected from a group consisting of… an organic solvent.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the attractant comprises at least one selected from a group consisting of… an organic solvent in the process of DALEY because DINESCU teaches that such a solvent is well known for use in inks for heat transfer processes.
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. US PGPub 2016/0358519 hereinafter DALEY further in view of Tetrault et a. US PGPub 2013/0287972 hereinafter TETRAULT.
As for claim 12, DALEY teaches “Furthermore, the adhesive coating or layer 106 is typically a powder coating, such as a powder adhesive that is applied over the last wet ink pass of the printed image 102. The powder coated surface is then brushed to remove the powder adhesive that did not stick to the wet ink. Subsequently, the powder adhesive coated label is heated to melt and distribute the adhesive. Thus, in theory, only the adhesive particles that are adhered to the wet ink remain on the label, and thus, no adhesive "halo" will be created with this method” (paragraph 19, lines 1-10).
wherein the adhesive powder comprises at least one selected from a group consisting of polyester, polyurethane, polyolefin, and polyamide.
TETRAULT teaches “Hybrid heat activated labels include a digitally printed graphic image layer, and protective layer and a heat activated adhesive layer” (abstract, lines 1-3).
TETRAULT teaches “a heat activated adhesive for the adhesive layer 14 includes one or more powdered resins including polyamide, polyester, and polyurethane. Suitable polyamide resins include GRILTEX® IA and other polyamides from EMS-GRILTECH, a unit of EMS-CHEMIE, as well as UNEX®PA Tl 1 and other polyamides” (paragraph 35, lines 1-6), i.e. wherein the adhesive powder comprises at least one selected from a group consisting of polyester, polyurethane, polyolefin, and polyamide.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the adhesive powder comprises at least one selected from a group consisting of polyester, polyurethane, polyolefin, and polyamide in the process of DALEY because DINESCU teaches that such a powder is well known for use as adhesive layers in heat image transfers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as follows: COWAN (US 2008/0043087; abstract, paragraphs 3, 13, 26-28) and BAQAI (US 2011/0053450; abstract, paragraphs 11, 13, 24)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/               Examiner, Art Unit 1717